     Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 1 of 17 PageID #:498




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                   No. 18 CR 286
       v.

XAVIER ELIZONDO, aka “X,” and                      Judge Matthew F. Kennelly
DAVID SALGADO


            GOVERNMENT’S CONSOLIDATED MOTIONS IN LIMINE


       The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

consolidated motions in limine.

I.     EXCLUDE EVIDENCE OF NON-CORRUPT CONDUCT

       The government respectfully moves this Court to exclude all evidence of

defendants’ non-corrupt and/or “good acts” conduct, except for reputation or opinion

evidence offered in accordance with limitations of Federal Rules of Evidence

404(a)(2)(A) and 405(a).

       The defendants are charged with acts of police corruption that occurred

between the summer of 2017 and early 2018. This period constitutes a small portion

of both defendants’ careers as police officers. In an effort to distract the jury from the

charges for which they are standing trial, the defendants may try to elicit from

government witnesses, or present through their own witnesses, testimony that on

prior occasions (either during or outside the charged conspiracies), the defendants

engaged in lawful police conduct or committed other good acts. Given the allegations
    Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 2 of 17 PageID #:498




in this case, this might include evidence that on certain occasions either defendant

obtained a J. Doe warrant based entirely on truthful information, or participated in

a search without stealing or otherwise misappropriating recovered property, or wrote

accurate police reports.

      Defendants might seek to offer such evidence affirmatively, or in the form of

questions on cross-examination, such as: (1) “Isn’t it true that you have seen Officer

Salgado properly inventory evidence on several occasions?”; (2) “Isn’t it true that

Sergeant Elizondo had a reputation for integrity within your unit?1”; (3) “Isn’t it true

that Officer Salgado has written many accurate police reports?” (4) “Isn’t it true that

you’ve heard Sergeant Elizondo instruct J. Doe affiants to provide truthful

information to judges?” Defendants may also seek to introduce evidence about the

positive impact of their police work generally, i.e. “Isn’t it true that Sergeant

Elizondo’s unit was responsible for seizing [X number of] guns off the streets of

Chicago in 2017 alone?”

      Any evidence or argument of this sort is inadmissible and the Court should

exclude it. The law is plain: a defendant may not seek to establish his innocence

through proof of the absence of criminal acts on occasions not alleged in the

indictment. See United States v. Mandell, 12 CR 842, 2014 WL 287520, at *3-4 (Jan.

27, 2014); United States v. Reese, 666 F.3d 1007, 1020 (7th Cir. 2012); United States




1     Under Fed. R. Evid. 405(a), it would be permissible for a defendant to affirmatively
      offer pertinent reputation or opinion evidence through a character witness, but it is
      not proper to elicit reputational information on cross.



                                            2
      Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 3 of 17 PageID #:498




v. Heidecke, 900 F.2d 1155, 1162 (7th Cir. 1990); United States v. Scarpa, 897 F.2d

63, 70 (2d Cir. 1990).

        To the extent the defendants intend to offer evidence of their good character,

they should be permitted to do so only in accordance with the limitations of Federal

Rules of Evidence 404(a)(2)(A) and 405(a). Under these rules, a defendant may only

offer evidence of a “pertinent” character trait. Fed. R. Evid. 404(a)(2)(A); see also

United States v. John, 309 F.3d 298, 303 (5th Cir. 2002) (“In the criminal context, a

pertinent character trait is one that is relevant to the offense charged.”). Further,

specific instances of conduct are not admissible to establish a pertinent character

trait. Fed. R. Evid. 405.

II.     PRECLUDE QUESTIONS AND COMMENTS THAT INVITE JUROR SPECULATION AS
        TO RECORDINGS, OR PORTIONS OF RECORDINGS, THE GOVERNMENT DOES
        NOT PLAY AT TRIAL

        As part of this investigation, the government conducted Title III interception

of defendant Elizondo’s cellphone and, through a cooperating source, made several

consensual recordings. The government has provided all of these recordings to the

defendants in discovery. The government will play only a small percentage of the

total number of intercepted phone calls and consensual recordings obtained during

the investigation. Further, with regard to the recordings that the government will

play at trial, in several cases the government plans to play only limited portions of

the recordings.

        The defendants are of course free to seek to admit any recordings or portions

of recordings that comport with the Federal Rules of Evidence. However, the Court




                                           3
       Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 4 of 17 PageID #:498




should bar the defendants from asking questions or making comments that invite

juror speculation regarding the existence or content of recordings or portions of

recordings not played at trial. Such comments or questions serve no legitimate

purpose—they cause the jury to focus on evidence that is not in front of them, and

wrongly suggest that the government is hiding the ball and withholding evidence

favorable to the defense from the jury. See generally Berry v. Deloney, 28 F.3d 604,

609 (7th Cir. 1994) (holding that “district court acted within its discretion in

precluding plaintiff’s counsel from admitting evidence that would have merely invited

the jury to speculate that [the defendant] suppressed evidence helpful to the

plaintiff.”).

III.     REQUIRE BOTH SIDES TO OBTAIN PRECLEARANCE WITH THE COURT BEFORE
         ATTEMPTING TO IMPEACH WITH SPECIFIC INSTANCE OF CONDUCT UNDER
         RULE 608(B)

         The government moves the Court to require both sides to obtain permission

from the Court (outside the presence of the jury) before attempting to impeach a

witness with specific instances of conduct under Rule 608(b). Specifically, both sides

should       be   required    to   show     how    the       conduct   is   probative   of

truthfulness/untruthfulness, and, in certain circumstances explained below, the

party’s “good faith” basis to inquire into the conduct. This simple and efficient

procedure will ensure that neither party improperly communicates to the jury any

alleged prior bad acts before the Court has the opportunity to determine whether the

alleged acts are fair game under Rule 608(b).

         Fed. R. Evid. 608(b) provides, in pertinent part:




                                             4
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 5 of 17 PageID #:498




             Specific instances of the conduct of a witness, for the
             purpose of attacking or supporting the witness’ character
             for truthfulness . . . may not be proved by extrinsic
             evidence. They may, however, in the discretion of the court,
             if probative of truthfulness or untruthfulness, be inquired
             into on cross-examination of the witness . . . .

      “Because the possibilities of abuse are substantial . . . the conduct must be

sufficiently relevant to truthfulness before it can be the subject of cross-examination.”

United States v. Abair, 746 F.3d 260, 263 (7th Cir. 2014) (quoting Fed. R. Evid. 608(b)

Advisory Committee Note for 1972). Questions asked pursuant to Rule 608(b) are

subject to the “overriding protection” of Rule 403. Id; see also United States v.

Seymour, 472 F.3d 969, 971 (7th Cir.2007) (“Rule 403 establishes the standard for the

exercise of the judge's discretion in evidentiary matters which of course includes

cross-examination” under Rule 608(b)).

      Further, it is black letter law that a cross-examiner must have a “good faith

basis” to believe that the witness actually engaged in the conduct that is relevant to

his untruthfulness before attempting to impeach him with it. Rule 608(b) requires

that a cross-examiner have a good faith basis to believe that the witness actually

engaged in the conduct that is relevant to his untruthfulness before attempting to

impeach him with it. Abair, 746 F.3d at 264; citing United States v. Miles, 207 F.3d

988, 994 (7th Cir. 2000) (affirming court's refusal to allow attorney to cross-examine

government witness about failure to register firearm; conduct violated local ordinance

but was irrelevant to truthfulness); United States v. DeGeratto, 876 F.2d 576, 584

(7th Cir. 1989) (questioning was improper under Rule 608(b) because government




                                           5
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 6 of 17 PageID #:498




lacked sufficient evidence “to permit a good faith belief” that [defendant] knowingly

engaged in the alleged misconduct).

      Certain facts of this case raise potential Rule 608(b) pitfalls, and weigh in favor

of having the Court act as an ex ante filter:

      A. CPD Disciplinary Records

      Several of the government’s witnesses are CPD officers with multiple years of

service. As the Court knows, the defendants are also likely to testify, and may call

other CPD officers to testify in their defense. Some of the witnesses may have CPD

disciplinary records (“Complaint Registers” or “CRs”), and both parties may seek to

inquire into the underlying conduct on cross examination.           Before either side

attempts to impeach a testifying officer with conduct associated with a CPD

disciplinary review, the offering party should have to show how the underlying

conduct goes to truthfulness. Further, in cases where an associated CR was not

sustained, the offering party should also have to explain to the Court their good faith

basis to believe the conduct actually occurred.

      B. Arrests and Other “Bad Acts” Not Probative of Truthfulness

      Several of the government’s witnesses at trial have substantial criminal

records. The defendants are free to impeach the government’s witnesses with their

criminal records within the parameters of Rule 609. The defendants should not be

allowed, however, to impeach based on mere arrests that did not result in felony

convictions (unless the circumstances surrounding the arrest are probative of

untruthfulness), or with other specific instances of misconduct not probative of

truthfulness.


                                           6
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 7 of 17 PageID #:498




      A mere arrest that does not result in conviction is not an appropriate topic for

Rule 608(b) inquiry. See Nelson v. City of Chicago, 810 F.3d 1061, 1068 (7th Cir. 2016)

(“Unlike a criminal conviction, an arrest is not, in itself, probative of the arrested

person's character for truthfulness”). Courts have construed Rule 608(b) to preclude

cross-examination on prior arrests unless special facts surrounding the arrests bear

on the witness’s character for truthfulness. Id (“If the specific conduct underlying the

arrest is probative of the witness's character for truthfulness, the conduct itself may

be inquired into on cross-examination, subject to Rule 403 balancing for undue

prejudice or some other ground for excluding the evidence.”). See also United States

v. Dennis, 625 F.2d 782 (8th Cir. 1980). Accordingly, unless the defendants can

demonstrate that the conduct underlying an arrest implicates a witness’s character

for truthfulness, the Court should preclude defendants from inquiring into the arrest

or underlying conduct on cross-examination.

      The Court should also preclude the defendants from inquiring into any specific

misconduct that is not probative of untruthfulness. For example, several of the

government’s witnesses in this case have criminal convictions, including for narcotics

possession, illegal firearms possession, assault, robbery, and narcotics distribution.

While certain witnesses’ felony convictions may be admissible under Rule 609(a)

(discussed below), the underlying conduct associated with these convictions and other

“bad acts” by the witnesses are not admissible unless probative of untruthfulness.

      Possessing narcotics is not probative of untruthfulness.        United States v.

Smith, 181 F.Supp.2d 904, 909 (N.D. Ill. 2002). Illegal possession of a firearm,




                                           7
      Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 8 of 17 PageID #:498




standing alone, is not probative of untruthfulness. See United States v. Trant, 924

F.3d 83, 91 (7th Cir. 2019). Robbery is generally not probative of untruthfulness. See

United States v. Manske, 186 F.3d 770, 775 (7th Cir. 1999). Acts probative of violence

alone are not admissible under Rule 608(b). See United States v. Manske, 186 F.3d

770, 776 (7th Cir. 1999). As this Court noted in Smith, 181 F. Supp. 2d 904, several

courts have held that under certain circumstances, narcotics distribution crimes—

while not crimen falsi—may be probative of untruthfulness, but that requires a case-

by-case determination. Id. at 909 (citing cases); see also United States v. Vasquez, 840

F. Supp. 2d. 564, 569-70 (E.D.N.Y. 2011).

        The government understands the Court cannot make a broad Rule 608(b)

ruling in a vacuum. The government simply seeks to flag for the Court potential Rule

608(b) issues that are likely to arise at trial, and demonstrate why, in light of these

issues, it is appropriate for both sides to obtain preclearance before attempting to

impeach with specific acts.

IV.     EXCLUDE FELONY CONVICTIONS OVER 10 YEARS OLD

        A felony conviction over 10 years old is admissible to impeach a witness only if

“its probative value substantially outweighs its prejudicial effect,” and “the proponent

gives an adverse party reasonable written notice.”2 Fed. R. Evid. 609(b). “The

purpose of Rule 609 is to ensure that convictions over 10 years old will be admitted

rarely and only in exceptional circumstances. United States v. Rogers, 542 F.3d 197,


2       The government has not received written notice from the defense of their intent to
        impeach a government witness with a felony conviction older than 10 years. On the
        other hand, the defense has not yet seen the government’s final witness list.



                                            8
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 9 of 17 PageID #:498




201 (7th Cir. 2008); see also United States v. Fallon, 348 F.3d 248, 254 (7th Cir. 2003);

United States v. Shapiro, 565 F.2d 479, 481 (7th Cir. 1977)). The 10-year clock starts

at the “witness’s release from any physical confinement, or in the absence of

confinement, the date of conviction,” and it ends upon “the start of the trial at which

the witness is testifying.” United States v. Rogers, 542 F.3d 197, 201 (7th Cir. 2008).

      The government anticipates calling 5 witnesses with felony convictions subject

to the limitations of Rule 609(b). The Court should preclude all of these convictions

because none of them constitutes the “rare” or “exceptional circumstances” under

which such convictions are properly admitted. Rogers, 542 F.3d at 201.

      A. Witness 1

      Witness 1 was the FBI confidential informant who set up the two undercover

ruse search scenarios. At trial, Witness 1’s testimony will consist mostly of explaining

his/her role in the undercover operations (providing the ruse information to the

defendants), and interpreting consensual recordings that s/he had with the

defendants.

      Witness 1 has the following felony convictions:

             March 2011: multiple counts of bank robbery;

             September 1992: drug distribution conspiracy (released from custody in
              November 2001).

      The government does not object to the admission of Witness 1’s March 2011

bank robbery convictions under Rule 609(a). The Court, however, should bar

admission of his/her September 14, 1992 conviction for heroin distribution conspiracy

because its probative value does not substantially outweigh the risk of prejudice.



                                           9
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 10 of 17 PageID #:498




Drug distribution is not a crime of dishonesty—a dishonest act or false statement is

not an element of the crime. Nevertheless, as discussed above, several courts have

held that under certain circumstances, drug distribution convictions may be

probative of truthfulness. Smith. 181 F.Supp. 2d at 909.

      Whatever minimal probative value witness 1’s 1992 conspiracy conviction may

have, however, is counterbalanced by its age—the conviction itself is over 27 years

old, and witness 1 completed his/her custodial sentence on the conviction almost 18

years ago. Further, the defense will already be impeaching Witness 1 with his/her

more recent bank robbery convictions. Piling on the dated drug conspiracy conviction

would carry minimal—if any—additional marginal probative value, so it cannot

possibly “substantially outweigh” the obvious prejudicial effect.

      For these reasons, the Court should bar the admission of Witness 1’s 1992

conviction for heroin distribution conspiracy.

      B. Witness 2

      Witness 2 was a J. Doe affiant for the defendants in late 2017, and introduced

Witness 1 to the defendants in December 2017. Witness 2 will testify about his/her

role in obtaining a materially false warrant at Elizondo and Salgado’s direction on

December 19, 2017 (after Witness 1 refused to appear before a judge), as well as

his/her historical relationship with Elizondo and Salgado, which involved swearing

out several materially false search warrants for Elizondo and Salgado in October

2017, and receiving narcotics and cash from Elizondo in exchange.

      Witness 2 has the following felony convictions:




                                          10
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 11 of 17 PageID #:498




          i. June 2016: drug distribution;

          ii. December 2002: drug distribution (released from prison in May 2006);

          iii. March 2000: drug possession;

          iv. May 1997: drug possession;

          v. September 1996: drug distribution;

          vi. February 1996: drug possession;

          vii. May 1994: drug possession.

      The government does not object to the admission of Witness 2’s June 2016 drug

distribution conviction under Rule 609(a). The Court should bar the defense from

impeaching Witness 2 with any of his/her other felony convictions, however, because

the probative value does not substantially outweigh the prejudicial effects.

      First, none of Witness 2’s felony convictions over 10 years of age constitutes a

crime of dishonestly. Rather, most involve simple drug possession, which carries no

probative value vis-à-vis truthfulness. Smith, 181 F.Supp.2d at 909. Whatever

probative value the drug distribution convictions may have standing alone, here they

are cumulative to the June 2016 drug distribution conviction and carry little if any

additional marginal value. See, e.g., United States v. Rucker, 738 F.3d 878, 883-85

(7th Cir. 2013). Second, most of the convictions and custodial terms fall significantly

outside the 10-year window—the convictions range from between 17 to over 25 years

old, and Witness 2 was released from custody on the most recent of these convictions

over 13 years ago.




                                            11
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 12 of 17 PageID #:498




      For all of these reasons, Witness 2 does not present the “rare” and “exceptional”

circumstances necessary to overcome Rule 609(b)’s balancing test. Rogers, 542 F.3d

at 201.

      C. Witness 3

      Witness 3 served as a J. Doe affiant for the defendants. Witness 3 will offer

testimony about at least two occasions during the charged conspiracies when Salgado

directed him/her to provide false information to judges in support of J. Doe warrants.

Witness 3’s testimony will establish that Elizondo had knowledge of at least one of

these instances. Specifically, Witness 3 will testify that s/he complained to Elizondo

that Salgado was directing him/her to lie to judges, and Elizondo directed Witness 3

to do as Salgado told him/her. Witness 3 will offer additional testimony to establish

that the defendants used a third-party fake J. Doe affiant to obtain a J. Doe search

warrant in January 2018.

      Witness 3 has the following felony convictions:

      i.      June 2013: counterfeiting;

      ii.     August 2012: disorderly conduct;

      iii.    March 2006: drug distribution;

      iv.     August 2005: drug distribution (released from custody on 7/24/2008);

      v.      March 2003: drug possession;

      vi.     July 2001: drug possession;

      vii.    July 2000: drug possession;

      viii.   November 1999: passing a forged check;




                                            12
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 13 of 17 PageID #:498




      ix.    July 1998: drug possession;

      x.     December 1995: drug distribution.

      The government does not object to the admission of Witness 3’s August 2012

and June 2013 felony convictions under Rule 609(a). However, the Court should bar

the admission of Witness 3’s other felony convictions because the probative value does

not substantially outweigh the risk of prejudice.

      Four of Witness 3’s eight felony convictions older than 10 years are for simple

drug possession—crimes that carry no probative value as to a witness’s probity,

Smith, 181 F. Supp. 2d at 909, but which carry obvious risks of prejudice. Three of

Witness 3’s felony convictions older than 10 years are for drug distribution. To the

extent that these convictions carry any probative value as to truthfulness—in the

government’s view, they do not—it is negligible considering that the defense will

impeach Witness 3 with a 2013 conviction for counterfeiting, a crime of dishonesty,

and a 2012 conviction for disorderly conduct. Under these circumstances, these dated

drug distribution charges carry no additional probative weight; they would only serve

to prejudice the jury against Witness 3.

      Finally, the Court should exclude Witness 3’s 1999 conviction for passing a

forged check. Although it is a crime of dishonesty, the conviction is extremely dated—

nearly 20 years old. Further, it is cumulative of the 2013 counterfeiting conviction

and therefore carries diminished probative weight. Rucker, 738 F.3d at 883-85. It

therefore does not satisfy Rule 608(b)’s balancing test.




                                           13
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 14 of 17 PageID #:498




      D. Witness 4

      Witness 4 was the target of an October 2017 J. Doe search warrant at issue in

this case. Witness 4 will testify that the information contained in the search warrant

complaint was false.

      Witness 4 has the following felony convictions:

              October 2014: retail theft;

              April 2011: drug possession;

              February 2007: drug distribution and drug possession (released from
               custody in approximately June 2007);

              September 2001: passing a false check.

      The government does not object to the admission of Witness 4’s April 2011 and

October 2014 felony convictions under Rule 609(a). The Court should bar admission

of Witness 4’s other convictions because the probative value does not substantially

outweigh the risk of prejudice.

      The February 2007 drug possession charge carries no probative weight as to

truthfulness. Smith, 181 F. Supp. 2d at 909. Whatever probative weight the February

2007 drug distribution conviction may carry as to truthfulness (again, it is the

government’s position that it carries none), it does not “substantially outweigh” the

risk of prejudice.

      Here, the risk of prejudice is high. The J. Doe warrant at issue alleges that

Witness 4 sold marijuana out of a residence on Chicago’s west side in January 2018.

Witness 4 will testify that the information in the warrant is wholly fabricated, and

that Witness 4 never sold narcotics out of the residence in question (or anywhere else



                                             14
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 15 of 17 PageID #:498




in January 2018). The relevance of Witness 4’s testimony centers on establishing the

falsity of the J. Doe warrant, and the jury’s determination as to the falsity will turn

largely on whether they credit Witness 4’s testimony that s/he was not selling drugs

in October 2017. To introduce Witness 4’s 2007 drug distribution conviction into this

equation is to invite the jury to make a forbidden propensity inference—“once a drug

dealer, always a drug dealer.”

      Conversely, the probative value is low. The defense will already have the

opportunity to impeach Witness 4 with two felony convictions within 10 years,

including a felony narcotics possession charge. That the 2007 distribution conviction

carries any additional marginal probative weight is dubious. Certainly, it does not

“substantially outweigh” the risk of prejudice given the circumstances.

      The Court should also bar admission of Witness 4’s 2001 conviction for passing

a false check. Although it is a crime of dishonesty, it is simply too old to carry

probative value that “substantially outweighs” the risk of prejudice. Here again,

Witness 4 does not present the “rare” or “exceptional” circumstances that justify

admission of such dated felony convictions.

      E. Witness 5

      Witness 5 was the target of an October 2017 J. Doe search warrant at issue in

this case. Witness 5 will testify that the information used to obtain the warrant was

false. Witness 5 will further testify that the CPD officers involved in the search seized

several cartons of cigarettes from Witness 5’s residence. The government will present

evidence that officers did in fact seize several cartons of cigarettes but failed to




                                           15
     Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 16 of 17 PageID #:498




inventory them. The government will offer further evidence that defendant Salgado

wrote a police report about the search in which he omitted the fact that the searching

officers seized the cigarettes, and that defendant Elizondo approved the report. The

government will offer further evidence that Elizondo and Salgado later used the

stolen cigarettes to pay confidential informants.

        Witness 5 has the following felony convictions:

              January 1995: drug possession;

              June 1984: drug possession;

              July 1981: second degree murder;

              October 1976: unlawful use of a weapon;

              October 1972: aggravated battery.

        The Court should exclude all of these convictions. None involves a crime of

dishonesty and they are extraordinarily dated.

V.      PRECLUDE AN “I WAS JUST FOLLOWING ORDERS” DEFENSE ARGUMENT

        The government anticipates that defendant Salgado may seek to argue to the

jury that he engaged in criminal conduct—including knowingly presenting Cook

County judges with materially false information in support of J. Doe search

warrants—only because Elizondo, who was his supervisor, directed him to do so.

That is not a valid defense to any of the charges in this case. United States v.

Funmaker, 10 F.3d 1327, 1331 (7th Cir. 1993) (“It must be clear that defendants

cannot circumvent federal prosecution by claiming that they were merely following




                                             16
   Case: 1:18-cr-00286 Document #: 78 Filed: 09/09/19 Page 17 of 17 PageID #:498




orders.”); United States v. North, 910 F.2d 843, 923 (D.C. Cir. 1990). Therefore, any

such argument would only risk confusing the jury, and the Court should bar it.



                                              Respectfully submitted,
                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                       By:     /s/ Sean Franzblau
                                              SEAN J.B. FRANZBLAU
                                              ANKUR SRIVASTAVA
                                              Assistant United States Attorneys
                                              219 S. Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353–5300




                                         17
